No. 07-14-00209-CR


Jeffrey Allen West                          §      From the 84th District Court
  Appellant                                          of Hutchinson County
                                            §
v.                                                 April 11, 2016
                                            §
The State of Texas                                 Opinion by Justice Pirtle
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated April 11, 2016, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo